PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,638,782
Issued: 5 May 2020
Application of WOMACK et al.
Application No. 15/539,013
Filed: 22 Jun 2017
For: PROFLAVOR DELIVERY PARTICLES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 CFR §1.705(b)”, filed July 2, 2020.  Patentee requests that the determination of patent term adjustment under 35 U.S.C. 154(b) be corrected from 151 to 241 days. The Office has re-determined the PTA to be 240 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

RELEVANT PROCEDURAL HISTORY

The patent term adjustment indicated on the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of two hundred forty (240) days.

On May 5, 2020 the application matured into U.S. Patent No. 10,638,782 with a revised PTA thereon of 151 days. On July 2, 2020, patentee filed the instant request and disputes the reduction of ninety-six (96) days attributed to patentee for the submission of a paper filed January 31, 2020 after the Notice of Allowance was mailed. 

The reduction of ninety-six (96) days pursuant to 37 C.F.R. § 1.704(c)(10) is at issue.  
 
After the mailing of the Notice of Allowance on January 22, 2020, an Application Data Sheet was filed January 31, 2020 to correct the assignee address information. A corrected filing receipt was mailed February 6, 2020 reflecting the corrected assignee information.
As stated in M.P.E. P. 2732, 37 CFR 1.703 specifies the period of adjustment if a patent is entitled to patent term adjustment under 35 U.S.C. 154(b)(1) and 37 CFR 1.702. When a period is indicated (in 37 CFR 1.703 or 1.704) as “beginning” on a particular day, that day is included in the period, in that such day is “day one” of the period and not “day zero.” For example, a period beginning on April 1 and ending on April 10 is ten (and not nine) days in length. 35 U.S.C. 154(b)(1)(A) and (B) provide for an adjustment of one day for each day after the end of the period set forth in 35 U.S.C. 154(b)(1)(A)(i), (ii), (iii), (iv), and (B) until the prescribed action is taken, whereas 35 U.S.C. 154(b)(1)(C) provides for an adjustment of one day for each day of the pendency of the proceeding, order, or review prescribed in 35 U.S.C. 154(b)(1)(C)(i) through (iii). Therefore, the end of the period set forth in 37 CFR 1.703(a) and 1.703(b) (which correspond to 35 U.S.C. 154(b)(1)(A) and (B)) is “day zero” (not “day one”) as to the period of adjustment, whereas the first day of the proceeding, order, or review set forth in 37 CFR 1.703(c), 1.703(d), and 1.703(e) (which correspond to 35 U.S.C. 154(b)(1)(C)(i) through (iii)) is “day one” of the period of adjustment.

In view thereof, while applicant delay pursuant to 37 CFR 1.704(c)(10) is appropriate a reduction in the amount of seven (7) days should have been accorded from the filing of the request on January 31, 2020 to the mailing of the response on February 6, 2020. The period of delay pursuant to 37 C.F.R. § 1.704(c)(10) is therefore 7 days. 96 days will be removed and 7 days will be entered.

The patent term adjustment indicated in the patent should have been two hundred forty (240) days. (247 A delay days plus 0 B delay days minus 7 applicant delay days). 
 
This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred forty (240) days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will issue a certificate of correction adjusting the PTA to two hundred forty (240) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/
	
Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation